Citation Nr: 0322979	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  01-02 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel


ORDER TO VACATE

The veteran had active service from September 1975 to August 
1978.

The Board of Veterans' Appeals (Board) issued a decision in 
this case in May 2003.  Subsequently, additional medical 
records were received at the Regional Office (RO) while the 
case was on appeal at the Board, but these records were not 
forwarded to the Board.   

The Board may vacate an appellate decision when a veteran is 
denied due process of law.  See 38 C.F.R. § 20.904(a) (2002).  
Failure to forward the additional evidence added to the 
record constitutes a denial of due process of law.  It is the 
Board's view, therefore, that to allow the Board's May 2003 
decision to remain in effect would violate certain due 
process protections accorded the veteran.  Hence, the Board 
has determined that that decision should be vacated.  



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This order to vacate 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (2002).




